                                          Silverberg P.C.
                           320 Carleton Ave., Suite 6400, Central Islip, New York 11722
                                              Phone: 631-778-6077
                                           www.silverbergpclaw.com

KARL SILVERBERG
ksilverberg@silverbergpclaw.com

                                                             July 8, 2021


VIAECF

Hon. Paul A. Engelmayer, USDJ
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


         Re:             Volt Electric NYC Corp. v. A.M.E. Inc. and Patel
                         SDNY 20-CV-04185-PAE
                         SDNY 21-CV-2986-PAE
                         SDNY 21-CV-1743-PAE
         Sub-Re:         Request Additional Time to File Summary Judgment Motion


Dear Hon. Judge Engelmayer,

        Silverberg P.C. represents Volt Electric NYC Corp. ("Volt"), Jimmy Branna, Elite
Consulting LLC, and John Kempf in the above noted cases. The Court set Friday, July 9, 2021,
as the date for Silverberg P.C. to file summary judgment motion papers in the above noted cases.
(See Electronic Filing of May 3, 2021.) Due to scheduling issues, I would like to request three
extra days to Monday, July 12th, to file the motion papers. Opposing counsel has consented to
this request.


                                                             Very Truly Yours,

                                                             /s/ Karl Silverberg

                                                             Karl Silverberg


cc via ECF: Danielle Cohen, Esq., Tesser & Cohen,Attorneysfor Defendants AME and Patel
Granted.


SO ORDERED.


               PAUL A. ENGELMA
               United States District Judge
July 9, 2021
